Citation Nr: 1745525	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-29 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to May 1980.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  It was found therein that there was no new and material evidence to reopen a previously denied claim of service connection for a bilateral knee disability.  The Veteran appealed this determination.  She testified at hearings conducted at the RO before a Decision Review Officer (DRO) in August 2011 and before the undersigned Veterans Law Judge in October 2012.  In April 2014, the Board found new and material evidence sufficient to reopen her previously denied claim.  Service connection for a bilateral knee disability was remanded for additional development at that time and again in January 2017.  Unfortunately, Board adjudication still cannot proceed.  A third REMAND indeed is required.  


REMAND

In its January 2017 remand, the Board directed that arrangements be made for the Veteran to undergo another adequate VA medical examination following which an adequate VA medical opinion could be rendered.  She failed to report for the examination as scheduled in March 2017.  Whether or not she received notification of the place, date, and time of it is unclear, however.  Neither she nor her representative has argued that she did not receive a letter or other communication containing this information.  Anything of the sort would have been sent to her last address of record in Westworth Village, Texas.  Nothing else sent there has been returned as undeliverable.  Yet, in April 2016 correspondence, the Veteran indicated living at an address in Fort Worth, Texas.  January 2017 VA treatment records noted that she recently had been homeless for several months before specifying a different address there for her.

That the Veteran's last telephone number of record is the same one identified in her April 2016 correspondence, the January 2017 VA treatment records, as well as February 2017 VA treatment records (the most recent available) is notable.  In April 2017, she was called at this number regarding her failure to report for the VA medical examination.  The Report of General Information concerning this call indicates that it went straight to voicemail.  This report does not indicate, however, that a message was left informing the Veteran of the aforementioned.  The scheduling of another examination for her, in sum, is warranted given that she may not have been aware of the previous one.  Ensuring that she is notified this time is essential.  Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  To permit full consideration of her medical history, also necessary is first obtaining any outstanding treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Based on the above, a REMAND is directed for the following:

1.  Take all actions necessary to determine the Veteran's current address.  Document these actions in the claims file.  Update VACOLS and all other VA databases, as appropriate, if an address different than the last address of record is identified.

2.  Make as many requests as necessary to obtain all outstanding pertinent VA treatment records.  Also ask the Veteran either to submit all outstanding pertinent private treatment records or to provide enough information to identify and locate them along with an authorization for their release to VA.  If she does the latter, make an initial request with follow-up as necessary.  Associate all records procured with the claims file.  Notify the Veteran and her representative of any lack of success in obtaining requested records.

3.  After completion of the above, arrange for the Veteran to undergo an appropriate VA medical examination of her knees.  Place a copy of the scheduling letter, notifying her at her last address of record, in the claims file.  The examiner selected shall not have previous involvement in this matter.  This examiner shall review the claims file, documenting such in a report to be placed therein.  

This examiner also shall document in the report an interview with the Veteran regarding her relevant history and current symptoms.  All necessary tests and studies next shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose in the report all knee disorders present.  For each diagnosis, the examiner further shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred during, or otherwise is related to, the Veteran's service.  

A clearly and fully articulated explanation (rationale) shall be provided in the report to support each opinion.  Medical principles thus shall be discussed as they relate to the medical and lay (non-medical) evidence from the Veteran.  Please note the Board's finding in the January 2017 remand that she did not have any knee problem prior to entering service. Please do not rely on service treatment records to the contrary.  A copy of, or at least a citation to, any medical literature referenced finally shall be provided.

4.  Finally, readjudicate the issue of entitlement to service connection for a bilateral knee disability.  Issue a rating decision if the determination made is favorable to the Veteran.  If it is unfavorable to her, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran and her representative.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, for example, may impact the determination made-as may her failure to report for a VA medical examination.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that she has the right to submit additional argument along with additional evidence, whether herself or through her representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of this matter by the Board.  38 C.F.R. § 20.1100(b) (2016).

